DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 01/28/2022 has been entered and made of record.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claims Objected to, Minor Informalities
Claim 1, 8, 14, 20, 27 and 33 objected to because of the following informalities: 
Claim 1, 8, 14, 20, 27 and 33 contains word “horizon”. Examiner believes it is typographical spelling error. For examining purpose, examiner interprets the word “horizon” to be “horizontal”.
Appropriate correction is required.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 14, 20, 27, 33, 39, 41, 43 and 45 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 7, 3, 19, 25, 31 of co-pending Application No 16/417517, in view of US Publication Chuang et al. (US20180070110A1) (hereinafter Chuang) and further in view of Park et al. (US11019335B2)  

The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that patents since the referenced patents and the instant application are claiming common subject matter, as follows:

*Note: Bold indicates the common subject matter
Co-pending Application: 16/417514
Instant Application: 16/417,517
8. (Currently Amended) An image encoder comprising: a splitter which, in operation, receives and splits an original picture into blocks; a first adder which, in operation, receives the blocks from the splitter and predictions from a prediction controller, and subtracts each prediction from its corresponding block to output a residual; a transformer which, in operation, performs a transform on the residuals outputted from the adder to output transform coefficients; a quantizer which, in operation, quantizes the transform coefficients to generate quantized transform coefficients; an entropy encoder which, in operation, encodes the quantized transform coefficients to generate a bitstream; an inverse quantizer and transformer which, in operation, inverse quantizes the quantized transform coefficients to obtain the transform coefficients and inverse transforms the transform coefficients to obtain the residuals; a second adder which, in operation, adds the residuals outputted from the inverse quantizer and transformer and the predictions outputted from the prediction controller to reconstruct the blocks; and the prediction controller coupled to an inter predictor, an intra predictor, and a memory, wherein the inter predictor, in operation, generates a prediction of a current block based on a reference block in an encoded reference picture and the intra predictor, in operation, generates a prediction of a current block based on an encoded reference block in a current picture, wherein the prediction controller, in operation: 
in response to splitting a block of a picture into sub blocks along a single direction, sets one or more partition-selection parameters of a plurality of partition-selection parameters to a set of values, the plurality of partition-selection parameters including a first parameter indicating a vertical partitioning mode, a second parameter indicating a horizon   partitioning mode, a third parameter indicating a split into four sub blocks, and a fourth parameter indicating a split into three sub blocks, wherein: in response to splitting the block into four sub blocks along the single direction using first block partitioning information, each of the sub blocks having a same size, sets the one or more partition-selection parameters to a first set of values, the first set of values including values for the first and second parameters indicating the single direction, and values for the third and fourth parameters indicating a split into four sub blocks; and in response to splitting the block into three sub blocks along the single direction using second block partitioning information, ratios of sizes of the sub blocks being 1:2:1, sets the one or more partition-selection parameters to a second set of values different from the first set of values, the second set of values including the values for the first and second parameters indicating the single direction, and values for the third and fourth parameters indicating a split into three sub blocks; encodes the sub blocks of the block; and writes the one or more parameters into the bit stream.  

7. An image encoder comprising: 
a splitter which, in operation, receives and splits an original picture into blocks; a first adder which, in operation, receives the blocks from the splitter and predictions from a prediction controller, and subtracts each prediction from its corresponding block to output a residual; a transformer which, in operation, performs a transform on the residuals outputted from the adder to output transform coefficients; a quantizer which, in operation, quantizes the transform coefficients to generate quantized transform coefficients; 
an entropy encoder which, in operation, encodes the quantized transform coefficients to generate a bitstream; an inverse quantizer and transformer which, in operation, inverse quantizes the quantized transform coefficients to obtain the transform coefficients and inverse transforms the transform coefficients to obtain the residuals; a second adder which, in operation, adds the residuals outputted from the inverse quantizer and transformer and the predictions outputted from the prediction controller to reconstruct the blocks; and 
the prediction controller coupled to an inter predictor, an intra predictor, and a memory, wherein the inter predictor, in operation, generates a prediction of a current block based on a reference block in an encoded reference picture and the intra predictor, in operation, generates a prediction of a current block based on an encoded reference block in a current picture, wherein the prediction controller, in operation: 


in response to a size of the current block of the picture satisfying a first condition, splits the current block into sub blocks along a single direction, wherein, in response to the size of the current block satisfying a second condition, the splitting along the single direction includes splitting the current block along a shorter side of the current block into an even number of sub blocks having a same size; and in response to the size of the current block not satisfying the second condition, the splitting along the single direction includes splitting the current block into sub blocks having different sizes;   
in response to the size of the current block not satisfying the first condition, splits the block into four sub blocks along vertical and horizontal directions, the four sub blocks having a same size; and 
encodes the sub blocks of the current block.


Referring to claims 8, although conflicting application 16/417,517 do not explicitly disclose what’s claimed in instant application 16/417514, “… sets one or more partition-selection parameters of a plurality of partition-selection parameters to a set of values, the plurality of partition-selection parameters including a first parameter indicating a vertical partitioning mode, a second parameter indicating a horizon   partitioning mode, a third parameter indicating a split into four sub blocks, and a fourth parameter indicating a split into three sub blocks, wherein: in response to splitting the block into four sub blocks along the single direction using first block partitioning information, each of the sub blocks having a same size, sets the one or more partition-selection parameters to a first set of values, the first set of values including values for the first and second parameters indicating the single direction, and values for the third and fourth parameters indicating a split into four sub blocks; and in response to splitting the block into three sub blocks along the single direction using second block partitioning information, ratios of sizes of the sub blocks being 1:2:1, sets the one or more partition-selection parameters to a second set of values different from the first set of values, the second set of values including the values for the first and second parameters indicating the single direction, and values for the third and fourth parameters indicating a split into three sub blocks; … and writes the one or more parameters into the bit stream.”
However, in the same field of endeavor Chuang and Park combined discloses “… sets one or more partition-selection parameters of a plurality of partition-selection parameters to a set of values, the plurality of partition-selection parameters including a first parameter indicating a vertical partitioning mode, a second parameter indicating a horizon   partitioning mode, a third parameter indicating a split into four sub blocks, and a fourth parameter indicating a split into three sub blocks, wherein: in response to splitting the block into four sub blocks along the single direction using first block partitioning information, each of the sub blocks having a same size, sets the one or more 
Therefore, it would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system disclosed by conflicting application 16/417,517 add the teachings of Chuang and Park as above, in order to in order to represent the block shape information and split shape information using a binary code; [Park: Fig. 18-19, and associated text, c. 30, l. 22-65] 

Claim 1, 14, 20, 27 and 33 are analogues the device claim 8, therefore, at least for this reason claim 1, 14, 20, 27 and 33 are rejected similarly to claim 8.

Regarding dependent claims 39, 41, 43 and 45, Claims 39, 41, 43 and 45 correspond to claim 1, 7, 3, 19, 25, 31 of conflicting Co-pending Application 16/417517 and obvious over Chuang and Park.




Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 


Claim 1, 8, 14, 20, 27, 33, 39, 41, 43, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US20180070110A1) (hereinafter Chuang) and further in view of Park et al. (US11019335B2)  (hereinafter Park). 

Regarding Claim 8, Chuang meets the limitations as follows:
An image encoder [Fig. 2, and associated text, Para 0052-0053, 0177, discloses an image encoder] comprising: 
a splitter which, in operation, receives and splits an original picture into blocks; [48 Fig. 2, and associated text, Para 0055, discloses splitting picture in LCU]
a first adder which, in operation, receives the blocks from the splitter and predictions from a prediction controller, and subtracts each prediction from its corresponding block to output a residual; [50 Fig. 2, and associated text, Para 0056, 0059]
a transformer which, in operation, performs a transform on the residuals outputted from the adder to output transform coefficients; [52 Fig. 2, and associated text, Para 0053, 0065-0066]
a quantizer which, in operation, quantizes the transform coefficients to generate quantized transform coefficients; [54 Fig. 2, and associated text, Para 0053, 0066]
an entropy encoder which, in operation, encodes the quantized transform coefficients to generate a bitstream; [56 Fig. 2, and associated text, Para 0053, 0056, 0058, 0064, 0066-0067]
[58 Fig. 2, and associated text, Para 0053, 0068]
a second adder which, in operation, adds the residuals outputted from the inverse quantizer and transformer and the predictions outputted from the prediction controller to reconstruct the blocks; [62 Fig. 2, and associated text, Para 053, 0056, 0068] and 
the prediction controller coupled to an inter predictor, an intra predictor, and a memory, wherein the inter predictor, in operation, generates a prediction of a current block based on a reference block in an encoded reference picture and the intra predictor, in operation, generates a prediction of a current block based on an encoded reference block in a current picture, [Fig. 2, and associated text, Para 0052-0058, 0068-0072] wherein the prediction controller, in operation: 
in response to splitting a block of a picture into sub blocks along a single direction, [i.e. Partitioning picture in sub-blocks, horizontal binary tree, vertical binary tree, horizontal triple tree, and vertical triple tree; Fig. 8, Para 0100-0101] sets one or more partition-selection parameters of a plurality of partition-selection parameters [i.e. code word; Fig. 8, and Para 0100] to a set of values, [i.e. binary values; Fig. 8, and Para 0100] the plurality of partition- selection parameters including a first parameter [i.e. second bin; Fig. 8, and Para 0100] indicating a vertical partitioning mode, [i.e. second bin represents the PT split direction (e.g., horizontal or vertical); Fig. 8, and Para 0100] a second parameter [i.e. second bin; Fig. 8, and Para 0100] indicating a horizon partitioning mode, [i.e. second bin represents the PT split direction (e.g., horizontal or vertical); Fig. 8, and Para 
 wherein: 

in response to splitting the block into three sub blocks along the single direction using second block partitioning information,  ratios of sizes of the sub blocks being 1 :2: 1 sets the one or more partition-selection parameters to 
encodes the sub blocks of the block, and writes the one or more parameters into the bit stream.  [i.e. video encoder 20 receives a current video block within a video frame to be encoded.; Fig. 2 and associated text, Para 0053, and bottom-right sub-block of block 90 is split horizontally according to the binary tree partitioning structure, and the resulting left sub-block of this split is further split vertically according to the center-side triple tree partitioning structure.; Fig. 7A-B, Para 0097, and video encoder 20 may signal for each type of partitioning that is possible within the PT-portion of a multi-type tree partitioning structure.; Para 0099, and video encoder 20 may split the CTU adaptively, and video encoder 20 may signal a one-bit flag, or an index, or multiple flags to enable video decoder 30 to decide or determine which of the above-mentioned splitting schemes should be implemented.; Para 0137, and video encoder 20 and/or video decoder 30 may implement the above-described techniques individually, or in any combination where two or more of the techniques can be logically combined.; Para 0138, and It is to be recognized that … certain acts or events of any of the techniques described herein can be performed in a different sequence, may be added, merged, or left out altogether; Para 0177]
Chuang does not explicitly disclose the following claim limitations:
… a third parameter indicating a split into four sub blocks, …
… in response to splitting the block into four sub blocks along the single direction using first block partitioning information, each of the sub blocks having a same size, sets the one or more partition-selection parameters to a first set of values, 
… a second set of values different from the first set of values, the second set of values including the values for the first and second parameters indicating the single direction, and values for the third and fourth parameters indicating a split into three sub blocks; …
However, in the same field of endeavor Park discloses the deficient claim limitations, as follows:
… a third parameter indicating a split into four sub blocks, [i.e. ﬁrst coding unit 900 having a square shape may be split into four coding units having square shapes or non-square shapes and generating a block shape information and split shape information; Fig. 9, c. 45, l. 49 - c. 46, l. 14]…
… in response to splitting the block into four sub blocks along the single direction [i.e. the encoder 220 may split the first coding unit 900 into a plurality of coding units having a non-square shape; Fig. 9, c. 45, l. 60-62] using first block partitioning information, [i.e. generating a block shape information and split shape information; Fig. 9, c. 45, l. 49 - c. 46, l. 14] each of the sub blocks having a same size, [i.e. ﬁrst coding unit 900 having a square shape may be split into four coding units having square shapes or non-square shapes; Fig. 9, c. 45, l. 49 - c. 46, l. 14] sets the one or more partition-selection parameters to a first set of values, the first set of including values for the first and second parameters indicating the single direction, and values for the third and fourth parameters indicating a split into four sub blocks; [i.e. block shape information or split 
Chuang discloses portioning the a CU into multiple non-square partitioning  and encoder signaling codewords (i.e. syntax) defined by number of bits, each bit (i.e. parameter) associate with partitioning related information such as indicating split direction, split mode etc. and number of bits required for signaling will be according to multi-tree type structure. Park discloses portioning the a CU into four non-square partitioning  and encoder generating a block shape information and a split shape information using a binary code that defines the splitting in to square blocks or non-square blocks in a single direction, direction of splitting, horizontal or vertical, splitting block in to non-square two equal blocks, Non-square triple 1:2:1 blocks or non-square four equal blocks. Therefore, it would inspire the person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chuang and Park and define the binary code for codewords that represents the block shape information and split shape information such that each bits of the code would represent a different parameter values, a first parameter indicating a vertical partitioning mode, a second parameter indicating a horizonal portioning mode, third parameter indicating a slip into four subblocks and fourth parameter indicating a split into three subblocks, resulting in a claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chuang add the teachings of Park as above, in order to represent the block shape information and split shape information using a binary code; [Park: Fig. 18-19, and associated text, c. 30, l. 22-65]
Chuang and Park each individually do not explicitly disclose the following claim limitations:
… a third parameter indicating a split into four sub blocks, …

… a second set of values different from the first set of values, the second set of values including the values for the first and second parameters indicating the single direction, and values for the third and fourth parameters indicating a split into three sub blocks; …
However, from above it is clear that combining a teachings of Chuang and Park as above that would inspire the person of ordinary skill in the art before the effective filing date of the claimed invention to define the binary code/codewords that represents the block shape information and split shape information such that each bits of the code would represent a different parameter values, a first parameter indicating a vertical partitioning mode, a second parameter indicating a horizonal portioning mode, third parameter indicating a slip into four subblocks and fourth parameter indicating a split into three subblocks, resulting in:
… a third parameter indicating a split into four sub blocks, …
… the first set of including values for the first and second parameters indicating the single direction, and values for the third and fourth parameters indicating a split into four sub blocks; and … 
… a second set of values different from the first set of values, the second set of values including the values for the first and second parameters indicating the single direction, and values for the third and fourth parameters indicating a split into three sub blocks; …
Therefore, combining the teachings of Chuang and Park would result in the claimed invention.

Regarding claim 1, the claim(s) recites analogous limitations to claim 8 above and is/are therefore rejected on the same premise. Therefore, regarding claim 1, Chuang and Park meet the claim limitations as set forth in claim 8. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 8; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 45, Chuang meet the claim limitations as set forth in claim 1 and 8.
The image encoder of claim 1, wherein the circuitry, in operation: in response to splitting the block into four sub blocks having a same size along two direction using third block partitioning information, sets the one or more parameters to a third set of values different from the first and second sets of values, including values for the first and second parameters indicating splitting the block along two directions and the values for the third and fourth parameters indicating the split into four sub blocks. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 8; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference 

Regarding claim 14 and 43, the claim(s) recites analogous limitations to claim 1 and 45 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 14 and 43, Chuang and Park meet the claim limitations as set forth in claim 1 and 45, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 45, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 27, the claim(s) recites the claims limitations for decoder, for decoding the encoded image data, it is well-known to the person of ordinary skill in the art before the effective filing date of the claimed invention that decoding performs an inverse operation of the encoder for decoding the encoded image data, thereby decoder is an analogous to the encoder. Chuang discloses a decoder [Chuang: Fig. 3 and associated text, Para 0069-0070] that includes a entropy decoder, a de-quantizer, an inverse transformer, an inter predictor, a intra predictor, buffer memory, that performs a decoding pass generally reciprocal to the encoding pass described with respect to video encoder. Therefore, claim 27 recites analogous limitations to claim 8 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 27, Chuang and Park meet the claim limitations as set forth in claim 8. 8; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 20 and 41, the claim(s) recites the claims limitations for decoder, for decoding the encoded image data, it is well-known to the person of ordinary skill in the art before the effective filing date of the claimed invention that decoding performs an inverse operation of the encoder for decoding the encoded image data, thereby decoder is an analogous to the encoder. Chuang discloses a decoder [Chuang: Fig. 3 and associated text, Para 0069-0070] that includes a entropy decoder, a de-quantizer, an inverse transformer, an inter predictor, a intra predictor, buffer memory, that performs a decoding pass generally reciprocal to the encoding pass described with respect to video encoder. Therefore, claim 20 and 41 recites analogous limitations to claim 1 and 45 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 20 and 41, Chuang and Park meet the claim limitations as set forth in claim 1 and 45, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 45, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 33 and 39, the claim(s) recites analogous limitations to claim 20 and 41 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 33 and 39, Chuang and Park meet the claim limitations as set forth in claim 20 and 41, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 20 and 41, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488